The opinion of the court was delivered, January 26th 1874, by
Agnew, C. J.
We perceive no error in this decree.- The bequest to Martha, the wife of John Bartholomew, in the codicil to the testator’s will, was evidently a revocation of that to John in the original will. The fact that she is John’s wife does not change her right, and make her legacy liable to John’s debts to the testator. It is not a case of legal substitution, whereby one person becomes substituted to the right of another by operation of law, but it is a case of change in the intention of the testator, whereby he suffered one person to drop out of his will and another to fall in. The very change of intention contradicts the idea of mere substitution. John was left to stand where he stood before, a debtor to the estate, and Martha was given 'the bequest in, her own right, not in his. Judge Butler’s opinion is quite satisfactory.
Decree affirmed and appeal dismissed with costs.